Citation Nr: 0914707	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to a temporary total rating based on the need 
for convalescence following left eye cataract surgery.

2. Entitlement to an initial rating in excess of 20 percent 
for service-connected right knee laxity with patellar 
tendonitis.

3. Entitlement to a rating in excess of 30 percent for 
service-connected aphakia of the right eye with left eye 
cataract.

4.  Entitlement to an effective date prior to July 30, 2007 
for the grant of service connection for service-connected 
right knee laxity with patellar tendonitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 1986 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2007 
and September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to an effective date prior to July 
30, 2007 for the grant of service connection for service-
connected right knee laxity with patellar tendonitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record indicates that the Veteran 
underwent surgery for a left eye cataract that required a 
period of convalescence from January 10, 2007, through 
February 14, 2007.

2. Service-connected right knee laxity with patellar 
tendonitis is productive of a moderate disability manifested 
by an antalgic gait, crepitus, tendonitis, painful and 
guarded movement, grinding, moderate medial/lateral 
instability, and range of motion from 0 degrees extension to 
140 degrees flexion, not further limited by pain, fatigue, 
lack of endurance, incoordination, or weakness.

3.  On July 30, 2007, prior to promulgation of a decision by 
the Board on the issue of entitlement to a rating in excess 
of 30 percent for service-connected aphakia of the right eye 
with left eye cataract, the Veteran requested to withdraw his 
appeal on this issue.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a temporary total 
disability rating for service-connected aphakia of the right 
eye with left eye cataract for a one-month period of post-
surgical convalescence, from January 10, 2007, through 
February 14, 2007, have been met.  38 C.F.R. §§ 4.29, 4.30 
(2008).

2. The criteria for an initial rating in excess of 20 percent 
for service-connected right knee laxity with patellar 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

3. The criteria for withdrawal of a substantive appeal of the 
denial of rating in excess of 30 percent for aphakia of the 
right eye with left eye cataract have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  The Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini) effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

The Veteran was provided with a VCAA notification letter in 
February 2007 for his claim for a temporary total evaluation 
and in August 2007 with regard to his service connection 
claim for a right knee disability, prior to the initial 
unfavorable rating decisions issued in April 2007 and October 
2007.  An additional VCAA letter was sent in January 2008 
with respect to the increased rating and effective date 
claims. 

In reviewing the claims file, the Board observes that the 
VCAA notices issued in February 2007 and August 2007 were 
fully compliant with the VCAA by informing the Veteran of how 
VA would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Further, the February 2007 letter advised him of how to 
establish entitlement to a temporary total evaluation and the 
August 2007 letter advised the Veteran as to the evidence 
necessary to support a claim for service connection, to 
include a disability rating and effective date.  

The Board acknowledges that the Court held in Vazquez-Flores 
v. Peake that there are specific requirements for VCAA 
notices in increased rating claims.  22 Vet. App. 37 (2008).  
However, the Board determines that these requirements do not 
apply to initial rating claims, such as the one now before 
the Board.  Initially, the Board notes that Vazquez-Flores 
was an appeal of an increased rating claim, not an initial 
rating claim.  More importantly, the Court's decision 
distinguishes the notice requirements therein defined from 
the notice required for initial rating claims.  Specifically, 
the Court, after outlining the notice requirements for 
increased rating claims, states that the notice in an 
increased rating claim must also provide examples of the 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation, "[a]s with proper 
notice for an initial disability rating."  Id. at 43.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, they are not applicable to the instant 
claim.  Based on the above analysis, the notice requirements 
for each of the Veteran's claims have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and affording him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, and the report of an August 
2007 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran ).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.


Temporary total evaluation

Service connection is in effect for aphakia of the right eye 
with left eye cataract, evaluated as 30 percent disabling.  
The Veteran contends that a temporary total disability rating 
for this disability is warranted in connection with surgery 
he had on his left eye in January 2007. 

Under VA regulations, a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of twenty-one days.  38 C.F.R. § 4.29 
(2008).  Additionally, such rating is appropriate when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that one of the following criteria is met effective the date 
of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30 (2008).

The total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in 1) 
surgery necessitating at least one month of convalescence; 2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or 3) immobilization by cast, without surgery, of one major 
joint or more.

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period. 

The Court has defined convalescence as the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury and recovery as the act of regaining or returning 
toward a normal or healthy state.  Felden v. West, 11 Vet. 
App. 427, 430 (1998).  The Court has held that notations in 
the medical record as to the Veteran's incapacity to work 
after surgery must be taken into account in the evaluation of 
a claim brought under the provisions of 38 C.F.R. § 4.30.  
Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

Review of the record reflects that the Veteran underwent 
surgery for left eye cataract removal on January 10, 2007.  
The record reflects that the procedure was performed on an 
outpatient basis.  Thus, the Veteran was not hospitalized for 
a period of 21 days or more.  However, the Board does find 
that the surgery required a period of convalescence of no 
more than one month.  Specifically, at the time of the 
surgery, the Veteran was prescribed eye drops and steroids 
for his left eye and told to keep the eye protected for 24 
hours.  Post-operative follow-ups were then performed on 
January 11, 2007 and January 18, 2007.  The Veteran was noted 
to be "doing well" and was reported as able to return to 
normal work activities on January 22, 2007, (less than two 
weeks following his surgery).  He was told to return for 
follow-up in two to three weeks.  Thereafter, he was seen for 
a final post-operative check-up on February 14, 2007, at 
which time he was reported to be "doing great" and advised 
to return in three to four months.  Based on the above, the 
Board determines that the criteria for a temporary total 
evaluation for the period from January 10, 2007, through 
February 14, 2007, have been met.  

In so finding, the Board acknowledges that the Veteran was 
cleared to return to work after just one week, and he appears 
to not have had any complications from his surgery; however, 
these facts alone do not limit the period of recovery to less 
than one month.  Rather, the medical evidence reflects that, 
after the Veteran's surgery, his recovery was monitored for 
one month, a time period which was medically determined by 
the Veteran being scheduled for post-operative checks one 
day, one week, and approximately one month after the surgery.  
Thus, the Board determines that the criteria for a temporary 
total evaluation for the period from January 10, 2007, 
through February 14, 2007, have been met. 
A temporary total evaluation beyond February 14, 2007 is not 
warranted as the competent evidence does not show that his 
convalescence extended beyond that date.  On the contrary, a 
treatment record stated that date shows that the Veteran need 
not return for 3 or 4 months.  There is no indication 
following February 14, 2007, that the Veteran required 
convalescence, had severe postoperative residuals, was 
confined to his house, or required the use of a wheelchair or 
crutches as a result of his surgery.  
Accordingly, the Board finds that a one month period of 
convalescence was required following the surgery performed 
for the service-connected disability and that therefore the 
intent of 38 C.F.R. § 4.30 is satisfied.  A temporary total 
rating from January 10, 2007, to February 14, 2007, is 
warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.

Initial rating for right knee laxity

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected right knee laxity 
with patellar tendonitis.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected right 
knee disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right knee laxity with 
patellar tendonitis is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).  The Veteran contends that his service-connected 
right knee disability is worse than contemplated by a 20 
percent rating evaluation, and, thus, that a higher rating 
should be assigned.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
moderate recurrent subluxation or lateral instability is 
assigned a 20 percent rating.  Severe recurrent subluxation 
or lateral instability is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted where knee flexion is limited to 45 
degrees. A 20 percent evaluation is warranted where knee 
flexion is limited to 30 degrees. A 30 percent evaluation is 
warranted where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees. A 20 
percent evaluation is warranted where knee extension is 
limited to 15 degrees. A 30 percent evaluation is warranted 
where knee extension is limited to 20 degrees.  A 40 percent 
evaluation is warranted where knee extension is limited to 30 
degrees.  A 50 percent evaluation is warranted where knee 
extension is limited to 45 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with moderate knee or ankle 
disability warrants a rating of 20 percent.  Malunion of the 
two bones with marked knee or ankle disability warrants a 
rating of 30 percent.  nonunion of the tibia and fibula, with 
loose motion, requiring a brace, is assigned a 40 percent 
rating.

VA's General Counsel has issued multiple opinions that are 
relevant to the rating of the Veteran's right knee 
disability.  The first indicates that a disability rated 
under Diagnostic Code 5257 may be rated separately under 
Diagnostic Codes 5260, limitation of flexion of the knee, and 
5261, limitation of extension of the knee.  See VAOGCPREC 23-
97.  Another opinion states that separate disability ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint without violating 
the provisions against pyramiding at 38 C.F.R. 
§ 4.14.; VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran filed his claim in July 2007.  During the appeal 
period, the only medical evidence relevant to the claim is 
the report of an August 2007 VA examination.  The Veteran 
presented with subjective complaints of instability and 
subluxation, but denied current swelling or effusion.  He 
reported pain at a 5 or 6 out of 10 at least once a week, 
standing limited to 15-30 minutes, and walking limited to 1/4 
mile.  The examiner recorded symptoms of pain, stiffness, 
weakness, instability, and episodes of locking and 
subluxation several times per week.  Severe flare-ups were 
reported to occur every two to three weeks, lasting one to 
two days.  Objective examination revealed an antalgic gait, 
crepitus, tendonitis, painful and guarded movement, grinding, 
and moderate medial/lateral instability.  Active range of 
motion was from 0 degrees of extension to 110 degrees of 
flexion.  Passive range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  There was no additional 
loss of motion due to pain, fatigue, lack of endurance, 
incoordination, or weakness.  The examiner noted that there 
were no constitutional symptoms of arthritis and no 
incapacitating episodes of arthritis.  This was supported by 
X-rays that showed normal knees with the exception of a small 
distal right femur bone island.  

The examiner indicated that the effect of the disability on 
daily activities was mild to moderate with exercise and 
sports prevented by the disability.  He also stated that 
there were significant effects on the Veteran's occupational 
activities manifested by decreased mobility, lifting and 
carrying problems, a change in duties, and increased 
absenteeism.  

Based on these findings, the Board determines that a rating 
in excess of 20 percent for service-connected right knee 
laxity with patellar tendonitis is not warranted.  In this 
regard, the Board observes that the overall picture of the 
disability is one of moderate instability resulting in a 
moderate impact on the activities of daily life and 
employment.  In this regard, the Board notes the examiner's 
description of the severity of the Veteran's disability and 
its effect on his activities, as well as the lack of further 
limitation of motion due to pain, weakness, lack of 
endurance, or incoordination.  The Board does acknowledge 
that the Veteran indicates that he suffers severe flare-ups, 
but given the lack of medical evidence showing treatment for 
severe right knee symptoms, the Board does not conclude that 
the severity of these flare-ups is of such a degree to raise 
the overall picture of the Veteran's right knee disability to 
severe.  Rather, the disability has been medically defined as 
moderate, even with awareness of such symptoms on the part of 
the medical examiner.  

Additionally, the Board has contemplated whether a separate 
rating for arthritis of the right knee or limitation of 
flexion and/or extension of the right knee is supported by 
the evidence.  However, X-rays did not show the presence of 
degenerative arthritis.  Furthermore, extension was normal 
and flexion, while limited to 110 degrees, was not limited to 
45 degrees or less as contemplated by a compensable rating.  
Accordingly, a separate disability rating based on arthritis 
and/or limitation of either flexion or extension is not 
warranted.  Additionally, the evidence does not reveal torn 
cartilage or the removal of cartilage.  Hence, separate 
ratings under Diagnostic Codes 5010, 5258, 5259, 5260, and 
5261, are not warranted.

The Board acknowledges the Veteran's arguments that the VA 
examination did not adequately represent the every day impact 
of his disability.  The VA examiner noted the Veteran's 
subjective complaints and performed a clinical evaluation 
prior to determining the disability to be moderate.  The 
Veteran has supplied no supporting documentation, such as 
treatment records or employment records, to demonstrate a 
greater impact than found by the VA examiner based on his 
evaluation of the history and present manifestations of the 
disability, to include contemplation of the effect of pain, 
weakness, lack of endurance, and incoordination on the 
Veteran's right knee function.  The Veteran may disagree with 
the VA examiner's determination; however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the severity 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

Additionally, an extraschedular rating is a component of a 
claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected right knee laxity with 
patellar tendonitis presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is not warranted in this case.  


Increased rating for eye disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On July 30, 2007, the Veteran withdrew the 
issue of entitlement to a rating in excess of 30 percent for 
service-connected aphakia of the right eye with left eye 
cataract; hence, there remain no allegations of errors of 
fact or law for appellate consideration for this issue.  
Accordingly, the Board does not have jurisdiction to review 
the issue of entitlement to a rating in excess of 30 percent 
for service-connected aphakia of the right eye with left eye 
cataract.  This issue is, therefore, dismissed.


Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
with respect to the claims herein denied, the Board finds 
that there is no competent and probative evidence in favor of 
the Veteran's claims; thus, the preponderance of the evidence 
must be deemed to be against the Veteran's claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  Id.


ORDER

A temporary total disability evaluation for a one-month 
period of convalescence following left eye cataract surgery 
is granted for the period from January 10, 2007, through 
February 14, 2007.

A rating in excess of 20 percent for service-connected right 
knee laxity with patellar tendonitis is denied.

The issue of entitlement to a rating in excess of 30 percent 
for aphakia of the right eye with left eye cataract is 
dismissed.


REMAND

In his December 2007 notice of disagreement and January 2008 
substantive appeal, the Veteran raised a claim of clear and 
unmistakable error (CUE) in an August 1997 rating decision 
that granted entitlement to service connection for right knee 
disability.  However, the record shows that the AOJ did not 
adjudicate the newly raised claim for CUE.  Instead, the AOJ 
issued a July 2008 Supplemental Statement of the Case that 
included in its analysis of the veteran's claim for an 
earlier effective date a discussion of the CUE claim.  See 38 
C.F.R. § 19.31 (2008) ("[i]n no case will a Supplemental 
Statement of the Case be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case.")  

The law mandates specific procedural stages in the VA claims 
adjudication process, including those which provide for 
review of a denial of a claim before the Board. Specifically, 
an appeal is initiated subsequent to the issuance of a rating 
decision, and only after the filing of a notice of 
disagreement within the time specified by law.  See 38 
U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) ((An appeal is initiated after the issuance of a 
rating pursuant to 38 U.S.C. § 7105; a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA)).

Currently, as there was no initial adjudication of the CUE 
claim the appellant is unable to file a Notice of 
Disagreement.  See 38 U.S.C.A. § 7105(a).  Therefore, VA 
regulations and applicable case law require the RO to issue a 
rating decision on the issue of whether there is clear and 
unmistakable error in the August 1997 rating decision and 
advise the Veteran of his appellate rights.

While the Board regrets having to remand this case, to 
proceed upon the merits of the case at this point in time 
would raise serious due process issues, especially in light 
of the nonadversarial and pro-claimant VA claims adjudication 
system and result unnecessary in delays of the adjudication.  
The Board is therefore required by law to remand the claim 
for specific compliance by the RO.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The outcome of the CUE claim could affect the Board's 
adjudication of the earlier effective date claim currently on 
appeal.  Therefore, adjudication of the earlier effective 
date claim will be held in abeyance until the agency of 
original jurisdiction (AOJ) adjudicated the CUE claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

Therefore, as the discussion of the CUE claim in a 
Supplemental Statement of the Case does not constitute 
adjudication of the claim, a remand is required for 
compliance with the Board's earlier remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must adjudicate in a 
rating decision the veteran's claim of 
CUE in the August 1997 rating decision 
that denied service connection for right 
knee disability.  

If the CUE claim is denied, VA's notice 
to the veteran of the rating decision 
should include, among other things, 
notice that if the claimant wishes 
appellate consideration of the claim for 
CUE he must timely perfect an appeal to 
the decision.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), such as providing 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
in accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 38 U.S.C.A. §§ 
5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).

3.  After completing any other necessary 
development, the RO/AMC must readjudicate 
the issue of entitlement to an effective 
date earlier than July 30, 2007, for the 
grant of service connection for service-
connected right knee laxity with patellar 
tendonitis, taking into account the 
United States Court of Appeals for 
Veterans Claims (Court) holding in Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  
If any claim for which an appeal has been 
perfected remains denied, the RO/AMC 
should issue an appropriate statement of 
the case or supplemental statement of the 
case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


